     Case 1:20-cr-00062-NONE-SKO Document 81 Filed 04/27/21 Page 1 of 2


 1   Monica L. Bermudez
     Attorney at Law, SBN 275434
 2   1670 “M” Street
 3   Bakersfield, CA 93301
     Tel.: (661) 616-2141
 4   Fax: (661) 322-7675

 5   Attorney for:
     BRYAN SAHAGUN
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                        Case No. 1:20-CR-00062-NONE-SKO-4
10
                        Plaintiff,
11
             v.                                        STIPULATION AND ORDER TO
12                                                     TERMINATE DEFENDANTS LOCATION
      BRYAN SAHAGUN,                                   MONITORING CONDITION
13
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA K.
16   OBERTO AND KATHLEEN SERVATIUS, ASSISTANT UNITED STATES ATTORNEY:
17          COMES NOW Defendant, BRYAN SAHAGUN, by and through her attorney of record,

18   MONICA L. BERMUDEZ, and at the request of Pretrial Services, hereby moves that the court

19   remove Mr. Sahagun’s location monitoring condition based on Mr. Sahagun’s compliance. Mr.

20   Sahagun has been under Pretrial Services supervision for approximately eight months without

21   incident. The parties stipulate that Mr. Sahagun’s location monitoring condition be terminated,

22   and that all remaining conditions of his release should remain in effect. AUSA Kathleen Servatius

23   and Pretrial Services Officer Darryl Walker are aware of the request and have no objection.

24
     IT IS SO STIPULATED.
25                                                               Respectfully Submitted,
     DATED: April 27, 2021                                       /s/ Monica L. Bermudez_
26                                                               MONICA L. BERMUDEZ
                                                                 Attorney for Defendant
27
                                                                 Bryan Sahagun
28
                                                      1
     Case 1:20-cr-00062-NONE-SKO Document 81 Filed 04/27/21 Page 2 of 2


 1

 2   DATED: April 27, 2021                                     /s/ Kathleen Servatius___
 3                                                             Kathleen Servatius
                                                               Assistant U.S. Attorney
 4

 5

 6
                                               ORDER
 7

 8          IT IS SO ORDERED that Bryan Sahagun’s location monitoring condition be terminated;

 9   however, Mr. Sahagun must abide by all remaining conditions of his release.

10
     IT IS SO ORDERED.
11

12      Dated:    April 27, 2021                           /s/ Barbara   A. McAuliffe      _
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
